Citation Nr: 1803704	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  12-17 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to November 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office.

This matter was remanded by the Board in March 2017 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the March 2017 remand, the Board instructed the AOJ to obtain an addendum opinion from the May 2016 VA examiner to address whether the Veteran's sleep apnea is aggravated by his service-connected PTSD.  The Board stated the examiner must address the medical literature submitted by the Veteran in February 2012 suggesting sleep apnea may be exacerbated by PTSD, and must address the Veteran's statements during the May 2016 VA examination that he has difficulty using his CPAP machine because the mask makes him feel trapped, exacerbates his anxiety, and results in dreams of someone trying to kill him.

In a June 2017 addendum opinion, the May 2016 VA examiner opined the Veteran's sleep apnea is not at least as likely as not aggravated by his PTSD.  Although the examiner noted the Veteran's reports regarding his CPAP machine from the May 2016 examination in the Evidence Review section of the addendum opinion report, the examiner did not address these statements or the medical literature submitted by the Veteran as directed by the Board. 

Further, VA mental health examiners have found the Veteran's alcohol abuse is secondary to his service-connected PTSD.  See May 2016 VA PTSD examination report; see also September 2010 VA examination report.  However, the VA sleep apnea examiner has not addressed whether the Veteran's sleep apnea may be caused or aggravated by his alcohol use and/or abuse. 

On remand, the AOJ should obtain an addendum opinion from the May 2016 VA examiner regarding whether the Veteran's sleep apnea is secondary to his service-connected PTSD, to include any relationship to the Veteran's alcohol abuse, and a discussion of the evidence of record as previously directed by the Board.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA treatment records, to include any updated records from March 2017 to the present.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the May 2016 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current sleep apnea.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current sleep apnea was caused by his service-connected PTSD?

The examiner should specifically address the Veteran's alcohol use/abuse, which has been determined by VA mental health examiners to be part to his PTSD.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current sleep apnea is aggravated by his service-connected PTSD?

Aggravation indicates a worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

The examiner must discuss the medical literature submitted by the Veteran in February 2012 suggesting that sleep apnea may be exacerbated by PTSD.

The examiner must discuss the Veteran's reports during the May 2016 VA sleep apnea examination that he has difficulty using his CPAP machine because the mask makes him feel trapped, exacerbates his anxiety, and results in dreams of someone trying to kill him.

The examiner should specifically address the Veteran's alcohol use/abuse, which has been determined by VA mental health examiners to be part to his PTSD.

The complete rationale for all opinions should be set forth.

3. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

